ENERGY XXI GULF COAST, INC. CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 ENERGY XXI GULF COAST, INC. CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 C O N T E N T S Page Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheets3-4 Consolidated Statements of Income 5 Consolidated Statements of Stockholder’s Equity6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 [ REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholder of Energy XXI Gulf Coast, Inc. We have audited the accompanying consolidated balance sheets of Energy XXI Gulf Coast, Inc. (a Delaware Corporation) and subsidiaries (the “Company”) as of June 30, 2007 and 2006 and the related consolidated statements of income, stockholder’s equity and comprehensive income and cash flows for the year ended June 30, 2007 and for the period from inception (February 7, 2006) through June 30, 2006. These consolidated financial statements are the responsibility of the company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Energy XXI Gulf Coast, Inc. and subsidiaries as of June 30, 2007 and 2006, and the consolidated results of its operations and its cash flows for the year ended June 30, 2007 and for the period from inception (February 7, 2006) through June 30, 2006, in conformity with accounting principles generally accepted in the United States of America. /s/ UHY LLP Houston, Texas October 19, 2007 ENERGY XXI GULF COAST, INC. CONSOLIDATED BALANCE SHEETS (In Thousands, except share information) June 30, 2007 2006 ASSETS CURRENT ASSETS Cash and cash equivalents $ 15,265 $ 4,144 Receivables: Oil and natural gas sales 55,763 19,325 Joint interest billings 14,377 11,173 Acquisition - 14,070 Insurance and other 935 39,801 Prepaid expenses and other current assets 17,678 9,131 Royalty deposit 2,175 2,175 Derivative financial instruments 17,131 7,752 TOTAL CURRENT ASSETS 123,324 107,571 Oil and gas properties – full cost method of accounting, net ofaccumulated depreciation, depletion, and amortization 1,491,685 447,852 Escrow deposit and acquisition costs - 10,025 Derivative financial instruments 616 5,856 Deferred income taxes 355 1,780 Debt issuance costs, net of accumulated amortization 20,986 3,678 TOTAL ASSETS $ 1,636,966 $ 576,762 See accompanying notes to consolidated financial statements. ENERGY XXI GULF COAST, INC. CONSOLIDATED BALANCE SHEETS (CONTINUED) (In Thousands, except share information) June 30, 2007 2006 LIABILITIES AND STOCKHOLDER’S EQUITY CURRENT LIABILITIES Accounts payable $ 79,559 $ 22,641 Advances from joint interest partners 2,026 6,211 Undistributed oil and natural gas proceeds - 5,617 Affiliates’ payable - 13,982 Accrued liabilities 24,891 5,693 Income and franchise taxes payable 48 913 Deferred income taxes - 143 Derivative financial instruments 1,480 948 Current maturities of long-term debt 5,369 9,584 TOTAL CURRENT LIABILITIES 113,373 65,732 Long-term debt, less current maturities 1,045,090 199,644 Deferred income taxes 14,869 - Asset retirement obligations 63,364 37,844 Derivative financial instruments 4,573 590 TOTAL LIABILITIES 1,241,269 303,810 COMMITMENTS AND CONTINGENCIES (NOTE 10) STOCKHOLDER’S EQUITY Common stock, $0.01 par value, 1,000,000 shares authorized and 100,000 issued and outstanding at June 30, 2007 and 2006 1 1 Additional paid-in capital 362,562 274,492 Retained earnings 30,370 3,011 Accumulated other comprehensive income (loss), net of tax 2,764 (4,552 ) TOTAL STOCKHOLDER’S EQUITY 395,697 272,952 TOTAL LIABILITIES AND STOCKHOLDER’S EQUITY $ 1,636,966 $ 576,762 See accompanying notes to consolidated financial statements. ENERGY XXI GULF COAST, INC. CONSOLIDATED STATEMENTS OF INCOME (In Thousands) Year Ended June 30, 2007 Period from Inception February 7, 2006 Through June 30, 2006 REVENUES Oil sales $ 193,749 $ 29,056 Natural gas sales 147,535 18,056 TOTAL REVENUES 341,284 47,112 COSTS AND EXPENSES Lease operating expense 68,985 9,902 Production taxes 3,595 84 Depreciation, depletion and amortization 144,961 20,225 Accretion of asset retirement obligation 3,991 738 General and administrative expense 21,594 3,485 Loss (gain) on derivative financial instruments (2,937 ) 68 TOTAL COSTS AND EXPENSES 240,189 34,502 OPERATING INCOME 101,095 12,610 OTHER INCOME (EXPENSE) Interest income 1,521 55 Interest expense (60,303 ) (7,927) TOTAL OTHER INCOME (EXPENSE) (58,782 ) (7,872) INCOME BEFORE INCOME TAXES 42,313 4,738 PROVISION FOR INCOME TAXES 14,954 1,727 NET INCOME $ 27,359 $3,011 See accompanying notes to consolidated financial statements. ENERGY XXI GULF COAST, INC. CONSOLIDATED STATEMENT OF STOCKHOLDER’S EQUITY (In Thousands, except share information) Accumulated Additional Other Total Common Paid-in Retained Comprehensive Stockholder’s Shares Stock Capital Earnings Income (Loss) Equity Inception, February 7, 2006 - $ - $ - $ - $ - $ - Issuance of common stock 100,000 1 274,492 274,493 Comprehensive income: Net income 3,011 3,011 Unrealized loss on derivative financial instruments, net of tax - (4552 ) (4,552 ) Total comprehensive loss (1,541 ) Balance, June 30, 2006 100,000 1 274,492 3,011 (4,552 ) 272,952 Contributions from parent 88,070 88,070 Comprehensive income: Net income 27,359 27,359 Unrealized gain on derivative financial instruments, net of tax 7,316 7,316 Total comprehensive income 34,675 Balance, June 30, 2007 100,000 $ 1 $ 362,562 $ 30,370 $ 2,764 $ 395,697 See accompanying notes to consolidated financial statements. ENERGY XXI GULF COAST, INC. CONSOLIDATED STATEMENT OF CASH FLOWS (In Thousands) Year Ended June 30, 2007 Period from Inception February 7, 2006 Through June 30, 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 27,359 $ 3,011 Adjustments to reconcile net income to net cash provided by operating activities: Deferred income tax expense 12,211 814 Change in derivative financial instruments 11,759 1,153 Accretion of asset retirement obligations 3,991 738 Depletion, depreciation, and amortization 144,961 20,225 Amortization of debt issuance costs 7,045 306 Changes in operating assets and liabilities: Accounts receivables 9,155 (26,912 ) Prepaid expenses and other current assets (8,547 ) (5,746 ) Accounts payable and other liabilities 57,499 12,863 Affiliates’ payable (13,982 ) 2,283 NET CASH PROVIDED BY OPERATING ACTIVITIES 251,451 8,735 CASH FLOWS FROM INVESTING ACTIVITIES Acquisition (717,618 ) (448,374 ) Capital expenditures (429,334 ) (17,402 ) Purchase of derivative instruments - (3,168 ) Escrow deposit and acquisition costs - (10,025 ) Other-net 2,035 NET CASH USED IN INVESTING ACTIVITIES (1,144,917 ) (478,969 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from the issuance of common stock - 274,493 Proceeds from Inter-company Loan - 14,150 Payment on Inter-company Loan - (14,150 ) Proceeds from long-term debt 1,199,444 117,500 Contributions from parent 88,070 - Payments on long-term debt (349,780 ) 75,000 Advances from affiliates - 11,699 Debt issuance costs (24,353 ) (3,984 ) Payments on put financing (8,794 ) (330 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 904,587 474,378 NET INCREASE IN CASH AND CASH EQUIVALENTS 11,121 4,144 CASH AND CASH EQUIVALENTS, beginning of period 4,144 - CASH AND CASH EQUIVALENTS, end of period $ 15,265 $ 4,144 See accompanying notes to consolidated financial statements. NOTE 1- ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Operation:Energy XXI Gulf Coast, Inc. (“Energy XXI”), a Delaware corporation, was incorporated on February 7, 2006 and is a wholly-owned subsidiary of Energy XXI USA, Inc. (its “Parent”).Energy XXI (together, with its wholly owned subsidiaries, the “Company”), is an independent oil and natural gas company, headquartered in Houston, Texas.We are engaged in the acquisition, exploration, development and operation of oil and natural gas properties onshore in Louisiana and Texas and offshore in the Gulf of Mexico. Principles of Consolidation and Reporting:Our consolidated financial statements include the accounts of Energy XXI and its wholly-owned subsidiaries. All significant intercompany transactions have been eliminated in consolidation. The consolidated financial statements for the previous period include certain reclassifications that were made to conform to current presentation. Such reclassifications have no impact on previously reported net income or stockholders’ equity. Revenue Recognition:We recognize oil and natural gas revenue under the entitlement method of accounting. Under the entitlement method, revenue is recorded when title passes based on our net interest. We record our entitled share of revenues based on entitled volumes and contracted sales prices. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the dates of the financial statements and the reported amounts of revenues and expenses during the reporting period. Estimates of proved reserves are key components of our depletion rate for our proved oil and natural gas properties and the full cost ceiling test limitation. Accordingly, our accounting estimates require exercise of judgment. While we believe that the estimates and assumptions used in preparation of the consolidated financial statements are appropriate, actual results could differ from those estimates. Cash and Cash Equivalents:We consider all highly liquid investments, with maturities of 90 days or less when purchased, to be cash and cash equivalents. Allowance for Doubtful Accounts:We establish provisions for losses on accounts receivables if it is determined that collection of all or a part of an outstanding balance is not probable. Collectibility is reviewed regularly and an allowance is established or adjusted, as necessary, using the specific identification method. As of June 30, 2007 and 2006, no allowance for doubtful accounts was necessary. General and Administrative Expense:Under the full cost method of accounting, a portion of our general and administrative expense that is directly identified with our acquisition, exploration and development activities is capitalized as part of oil and natural gas properties. These capitalized costs include salaries, employee benefits, costs of consulting services, and other direct costs incurred to directly support those employees that are directly involved in acquisition, exploration and development activities. The capitalized costs do not include costs related to production operations, general corporate overhead or similar activities. Our capitalized general and administrative expense directly related to our acquisition, exploration and development activities for the year ended June 30, 2007 and for the period from inception (February 7, 2006) through June 30, 2006 was $7.7 million and $1.9 million, respectively. Oil and Gas Properties:We use the full cost method of accounting for exploration and development activities as defined by the Securities and Exchange Commission, (“SEC”). Under this method of accounting, the costs of unsuccessful, as well as successful, exploration and development activities are capitalized as properties and equipment. This includes any internal costs that are directly related to property acquisition, exploration and development activities but does not include any costs related to production, general corporate overhead or similar activities. Gain or loss on the sale or other disposition of oil and gas properties is not recognized, unless the gain or loss would significantly alter the relationship between capitalized costs and proved reserves. NOTE 1- ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Acquisition costs are allocated between proved and unproved properties based on their relative fair value. Determination of fair value includes estimates of discounted future net revenues related to proved and probable reserves. Oil and natural gas properties include costs that are excluded from costs being depleted or amortized. Oil and natural gas property costs excluded represent investments in unproved properties and include non-producing leasehold, geological and geophysical costs associated with leasehold or drilling interests and exploration drilling costs. We exclude these costs until the project is evaluated and proved reserves are established or impairment is determined. Excluded costs are reviewed at least quarterly to determine if impairment has occurred. The amount of any evaluated or impaired oil and natural gas properties is transferred to capitalized costs being amortized. Depreciation, Depletion and Amortization:The depreciable base for oil and natural gas properties includes the sum of all capitalized costs net of accumulated depreciation, depletion and amortization (“DD&A”), estimated future development costs and asset retirement costs not included in oil and natural gas properties, less costs excluded from amortization. The depreciable base of oil and natural gas properties is amortized using the unit-of-production method. Ceiling Test:Under the full cost method of accounting, we are required to periodically perform a “ceiling test” which determines a limit on the book value of our oil and gas properties. If the net capitalized cost of proved oil and gas properties, net of related deferred income taxes, plus the cost of unproved oil and gas properties, exceeds the present value of estimated future net cash flows discounted at 10 percent, net of related tax effects, plus the cost of unproved oil and gas properties, the excess is charged to expense and reflected as additional accumulated DD&A. Future net cash flows are based on period-end commodity prices and exclude future cash outflows related to estimated abandonment costs. We did not have a ceiling test impairment during year/period ended June 30, 2007 or 2006. Capitalized Interest:Interest is capitalized as part of the cost of acquiring assets. Oil and natural gas investments in significant unproved properties and major development projects, on which DD&A expense is not currently recorded and on which exploration or development activities are in progress, qualify for capitalization of interest. Capitalized interest is calculated by multiplying our weighted-average interest rate on debt by the amount of qualifying costs. Capitalized interest cannot exceed gross interest expense. As oil and natural gas costs excluded are transferred to the depreciable base, the associated capitalized interest is also transferred. For the period from inception (February 7, 2006) to June 30, 2006 and for the year ended June 30, 2007, we have not capitalized any interest expense. Asset Retirement Obligations:Our investment in oil and gas properties includes an estimate of the future cost associated with dismantlement, abandonment and restoration of our properties. These costs are recorded as provided in SFAS No. 143, Accounting for Asset Retirement Obligations. The present value of the future costs are added to the capitalized cost of our oil and gas properties and recorded as a long-term or current liability. The capitalized cost is included in oil and gas properties cost that are depleted over the life of the assets. The estimation of future costs associated with dismantlement, abandonment and restoration requires the use of estimated costs in future periods that, in some cases, will not be incurred until a substantial number of years in the future. Such cost estimates could be subject to significant revisions in subsequent years due to changes in regulatory requirements, technological advances and other factors which may be difficult to predict. Debt Issuance Costs:Costs incurred in connection with the issuance of long-term debt are capitalized and amortized to interest expense over the scheduled maturity of the debt utilizing the interest method. NOTE 1- ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Derivative Instruments:We utilize derivative instruments in the form of natural gas and crude oil put, swap and collar arrangements and combinations of these instruments in order to manage the price risk associated with future crude oil and natural gas production. Such derivatives are accounted for under SFAS No. 133, Accounting for Derivative Instruments and Hedging Activities, as amended. Gains or losses resulting from transactions designated as cash flow hedges are recorded at market value and are deferred and recorded, net of related tax impact, in Accumulated Other Comprehensive Income (“AOCI”) as appropriate, until recognized as operating income in our consolidated statement of income as the physical production hedged by the contracts is delivered. Instruments not qualifying for hedge accounting treatment are recorded in the balance sheet and changes in fair value are recognized in earnings. The net cash flows related to any recognized gains or losses associated with cash flow hedges are reported as oil and gas revenue and presented in cash flow from operations. If a hedge is terminated prior to expected maturity, gains or losses are deferred and included in income in the same period as the physical production hedged by the contract is delivered. Income Taxes:We account for income taxes in accordance with SFAS No. 109, Accounting for Income Taxes. Provisions for income taxes include deferred taxes resulting primarily from temporary differences due to different reporting methods for oil and natural gas properties for financial reporting purposes and income tax purposes. For financial reporting purposes, all exploratory and development expenditures are capitalized and depreciated, depleted and amortized on the unit-of-production method. For income tax purposes, only the equipment and leasehold costs relative to successful wells are capitalized and recovered through depreciation or depletion. Generally, most other exploratory and development costs are charged to expense as incurred; however, we may use certain provisions of the Internal Revenue Code which allow capitalization of intangible drilling costs where management deems appropriate. Other financial and income tax reporting differences occur as a result of statutory depletion. When recording income tax expense, certain estimates are required to be made by management due to timing and to the impact of future events on when income tax expenses and benefits are recognized by us. We may have to periodically evaluate any tax operating loss and other carryforwards to determine whether a gross tax asset, as well as a valuation allowance, should be recognized in our consolidated financial statements. New Accounting Standards:We disclose the existence and effect of accounting standards issued but not yet adopted by us with respect to accounting standards that may have an impact on us when adopted in the future. Accounting for Uncertainty in Income Taxes:In June 2006, the FASB issued Interpretation No. 48 (“FIN 48”) Accounting for Uncertainty in Income Taxes which is an interpretation of SFAS No. 109 Accounting for Income Taxes. This Interpretation clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements in accordance with SFAS 109. This Interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax positiontaken or expected to be taken in a tax return. We believe that FIN 48 may have an impact on our financial statements when there is uncertainty regarding a certain tax position taken or to be taken. In such a situation, the provisions of FIN 48 will be utilized to evaluate measure and record the tax position, as appropriate. We will adopt the provisions of FIN 48 effective July 1, 2007 and are currently evaluating the impact of FIN 48. Accounting for Fair Value Measurements:In September 2006, the FASB issued SFAS No. 157 Fair Value Measurements. SFAS No. 157 defines fair value, establishes a framework for measuring fair value in GAAP and expands disclosures about fair value measurements. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007. The provisions of SFAS No. 157 will be applied prospectively as of the beginning of the fiscal year in which it is initially applied except for, among other items, a financial instrument that was measured at fair value at initial recognition under Statement 133 using the transaction price in accordance with the guidance in footnote 3 of Issue 02-3 prior to initial application of SFAS No. 157. We are currently evaluating the impact of SFAS No. 157 and whether to early adopt its provisions. NOTE 1- ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Quantifying Misstatements:In September 2006, the SEC staff issued SEC Staff Accounting Bulletin (“SAB”) Topic 1N Financial Statements—Considering the Effects of Prior Year Misstatements When Quantifying Misstatements in Current Year Financial Statements (“SAB 108”). SAB 108 addresses how a registrant should quantify the effect of an error on the financial statements. The SEC staff concludes in SAB 108 that a dual approach should be used to compute the amount of a misstatement. Specifically, the amount should be computed using both the “rollover” (current year income statement perspective) and “iron curtain” (year-end balance sheet perspective) methods. SAB 108 also permits public companies to report the cumulative effect of the new policy as an adjustment to opening retained earnings, whereas under SFAS No. 154, Accounting Changes and Error Corrections, changes in accounting policy generally are accounted for using retrospective application. SAB 108 will not have a material impact on our consolidated financial statements. Accounting for Registration Payment Arrangements:In December 2006, the FASB issued FASB Staff Position (“FSP”) EITF 00-19-2, Accounting for Registration Payment Arrangements. This FSP specifies that the contingent obligation to make future payments or otherwise transfer consideration under a registration payment arrangement, whether issued as a separate agreement or included as a provision of a financial instrument or other agreement, should be separately recognized and measured in accordance with FASB Statement No. 5, Accounting for Contingencies. This FSP further clarifies that a financial instrument subject to a registration payment arrangement should be accounted for in accordance with other applicable GAAP without regard to the contingent obligation to transfer consideration pursuant to the registration payment arrangement. This FSP amends various authoritative literature notably SFAS No. 133, Accounting for Derivative Instruments and Hedging Activities, SFAS No. 150, Accounting for Certain Financial Instruments with Characteristics of both Liabilities and Equity, and SFAS Interpretation No. 45,
